CANTY, J.
(dissenting).
For the reasons stated in the foregoing opinion, I dissent. Plaintiff had no interest to protect by buying Meighen’s judgment, for the reason that, according to the doctrine of Dayton v. Corser, supra, that judgment was not a. lien on her inchoate statutory dower. By redeeming within the year, she could protect that dower, and prevent Meighen from redeeming under Ms judgment. She would then have a. lien paramount to the judgment, on her husband’s interest in the land, for the money paid by her to redeem, or the proper portion of it; and in an action against her husband she could enforce contribution, and foreclose that lien. But, when she foreclosed that lien, Meighen would again bob up with the same right to redeem, and it would not be in her power to prevent "his redemption by tendering payment of his judgment, as she would still be a mere volunteer, with no interest to protect by paying the judgment. But the majority of the court have invented a new principle of law. They say that her interest in getting rid of litigation with her husband is a sufficient interest to protect, although' that litigation could never have accomplished the desired end of so getting rid of this judgment, as to prevent a redemption under it. In my opinion, the order appealed from should be reversed.